                           United States District Court
                                  EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION


WANDA L. BOWLING                                   §
                                                   §   Civil Action No. 4:18-CV-610
v.                                                 §   (Judge Mazzant/Judge Nowak)
                                                   §
LESTER JOHN DAHLHEIMER, JR., ET                    §
AL.


                          MEMORANDUM OPINION AND ORDER

       This matter is before the Court on Plaintiff Wanda L. Bowling’s “Third Emergency Motion

for a Re-Urged Temporary Restraining Order Preliminary/Permanent Injunction for

Consideration” (Dkt. #50), and “Supplemented Plaintiff’s Third Request for TRO/Injunctions”

(Dkt. #53) (collectively, the “Third Emergency Motion for TRO”).

       Plaintiff Wanda L. Bowling (“Bowling”) and Defendant Lester John Dahlheimer, Jr.

(“Dahlheimer”) recently elected to end their marriage. In July 2016, the 469th District Court in

Collin County, Texas (the “State Trial Court”) signed a Final Decree of Divorce (the “Final

Decree”), directing that real property located in Plano, Texas (the “Property”) was to be sold, with

each party receiving one-half of the net proceeds from the sale (Dkt. #52, Exhibit 1 at pp. 5, 8).

Bowling presently resides at the Property and does not want it to be sold. Accordingly, Bowling

mounted two unsuccessful appeals, first to the Fifth District Court of Appeals, and later to the

Texas Supreme Court. Dahlheimer then filed a motion to enforce the terms of the Final Divorce

Decree in state court in July 2018.

       A month later, while the motion to enforce the Final Divorce Decree was pending, Bowling

initiated this action.   Bowling alleges that, during the course of their divorce proceeding,

Dahlheimer misappropriated her assets, and fellow-Defendants Paulette Mueller, Judge Piper
McCraw, Greg Willis, Craig A. Penfold, Judge David Evans, Clerk of the Court for the Fifth

District Court of Appeals, and Rhonda Childress-Herres violated her rights. Bowling alleges that

each of the aforementioned Defendants have interfered with her rights to the Property.

        Bowling subsequently filed several motions seeking injunctive relief to prevent Defendants

from seizing or disposing of the Property. These include an Emergency Motion for TRO (Dkt.

#4), which the Court denied (Dkt. 6), an “Amended” Emergency Motion for TRO (Dkt. #6), a

Motion to Vacate or Dismiss the Order denying the First Emergency Motion (Dkt. # 10), and a

Second Application for TRO (Dkt. #24). In her Report and Recommendation (Dkt. #44), the

Magistrate Judge advised the Court to deny each of these motions. She reasoned, among other

grounds, that Bowling failed to identify the date by which the Property would be sold and, as a

result, had not demonstrated that she would suffer immediate and irreparable harm. Before the

Court could act on the Report and Recommendation, however, Bowling filed her Third Emergency

Motion for TRO (Dkt. #50; Dkt. #53). Bowling argues that the threat of foreclosure is now

imminent because, in October 2018, the state court granted Dahlheimer’s motion to enforce the

terms of the Final Divorce Decree, and Defendants have moved to act on that Order even if they

have yet to succeed in removing her from the Property. 1

        As made clear by her latest filings, the Court cannot grant Bowling the relief she seeks.

The Anti-Injunction Act prohibits federal district courts from “grant[ing] an injunction to stay

proceedings in a State court except as expressly authorized by Act of Congress, or where necessary

in aid of its jurisdiction, or to protect or effectuate its judgments.” 28 U.S.C. § 2283. The Supreme

Court has explained that the term “proceeding” is comprehensive, and “‘applies not only to an

execution issued on a judgment, but to any proceeding supplemental or ancillary taken with a view


1
 Bowling states that, after a “heated argument ensued about allowing the Federal Court to rule on the TRO,” police
officers who were at the Property to enforce the State Court Judgment left (Dkt. #53 at p. 4).

                                                        2
    to making the suit or judgment effective.’” See Gloucester Marine Railways Corp. v. Charles

    Parisi, Inc., 848 F.2d 12, 15 (1st Cir. 1988) (quoting Hill v. Marin, 296 U.S. 393, 403 (1935)).

    Bowling has not suggested, and the Court has no reason to conclude, that any exception to the

    Anti-Injunction Act’s general prohibition applies here.                   See Granny Goose Foods, Inc. v.

    Brotherhood of Teamsters and Auto Truck Drivers Local No. 70 of Alameda Cty., 415 U.S. 423,

    443 (1974) (explaining that the movant bears the burden of establishing its entitlement to a TRO). 2

    Accordingly, because Bowling seeks to “enjoin [Defendants] from enforcing a valid extant

    judgment of a Texas court[,] [t]he district court [lacks] jurisdiction to grant that relief [under] the

    Anti-Injunction Act.” 3 See Knoles v. Wells Fargo Bank, N.A., 513 F. App’x 414, 416 (5th Cir.

    2013).

.            For these reasons, Bowling’s Third Emergency Motion for a TRO (Dkt. #50; Dkt. #53) is

    DENIED. Bowling’s Amended Emergency Motion for TRO (Dkt. #9), Motion to Vacate or

    Dismiss the Order of TRO (Dkt. #10), and Second Application for Temporary Restraining Order

    (Dkt. #24)—which seek the same relief—are therefore DENIED AS MOOT.
           SIGNED this 23rd day of October, 2018.




                                                ___________________________________
                                                AMOS L. MAZZANT
                                                UNITED STATES DISTRICT JUDGE




    2
      See also United States v. Billingsley, 615 F.3d 404, 409-10 (5th Cir. 2010) (explaining that doubts as to whether the
    Anti-Injunction Act applies should be resolved against the party seeking the injunction).
    3
      The Court therefore does not address the merits of her request, otherwise. See In re Franchise Srvs. of North America,
    Inc., 891 F.3d 198, 205-06 (5th Cir. 2018) (explaining that courts are not to render advisory opinions).

                                                               3
